Citation Nr: 0309132	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  01-04 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cataracts as secondary 
to the administration of steroids for treatment of service-
connected Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.


This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The RO denied entitlement to service 
connection for visual/eye impairment as secondary to service-
connected Crohn's disease.

The veteran requested a hearing at the Board before a 
Veterans Law Judge (VLJ).  A hearing was scheduled for the 
veteran before a VLJ in April 2003.  Since he did not report 
for the scheduled hearing, his request for same is considered 
withdrawn.

In February 2003, the veteran submitted additional evidence 
to the Board with the proper waiver of Agency of Original 
Jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2002). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The probative and competent medical evidence of record 
establishes that cataracts of both eyes are causally related 
to steroids used to treat the veteran's service-connected 
Crohn's disease.  


CONCLUSION OF LAW

Cataracts of both eyes are proximately due to, or the result 
of the administration of steroids for treatment of service-
connected Crohn's disease.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA examination was conducted in connection with a pension 
claim in 1987.  The examination of the eyes was within normal 
limits.

VA records dated in 1994 reflect the complaints of and 
treatment for Crohn's disease.  The records show that the 
veteran underwent a subtotal colectomy and ileostomy.  

In a May 1994 letter, DT (initials), OD, reported that he had 
performed a routine visual assessment the day before.  The 
veteran complained of a decrease in his vision since his 
admission for treatment of ulcerative colitis.  He reported 
taking a number of medications for the gastrointestinal 
condition and hypertension, which included corticosteroids.  
His last vision examination was one year prior and he denied 
unusual problems, or any previous eye injury or disease.  Dr. 
DT opined that the veteran's macular problem looked worse 
than the visual findings suggested.  Dr. DT indicated that he 
would have expected a large central scotoma, and that further 
questioning revealed a family history of problems with the 
back of the eye.  Regarding the use of steroids, Dr. DT 
offered the following opinion:

Of perhaps greater significance is the 
posterior subcapsular cataracts he is 
developing.  My impression is that at his 
relatively young age these are probably 
associated with the use of steroids.

VA treatment records dated in 1994 reflect the veteran's 
complaints of decreased visual acuity and examination 
findings.  Significant vision loss was noted on a VA general 
medical examination of November 1994.

The RO granted entitlement to service connection for Crohn's 
disease pursuant to the provisions of 38 U.S.C. § 1151 in 
July 1995.  

In July 1998, the Board remanded the issue of entitlement to 
special monthly compensation.  In the remand, the Board 
determined that the claim for an eye disorder was an implied 
claim and requested the appropriate development, including 
obtaining an examination.  An examination was performed in 
February 1999, and the examiner diagnosed Laber's disease of 
unknown etiology.  The examiner indicated that for an 
etiology, one should contact the hospital where the veteran 
was initially seen in 1944.  On the aid and attendance 
examination of February 1999, the examiner stated that the 
veteran was legally blind.  

In an October 2000 remand, the Board found that the February 
1999 examination did not reflect compliance with the Board's 
July 1998 remand instructions.  Another examination was 
requested.  The examiner acknowledged a review of the claims 
folder in the December 2000 examination report, and diagnosed 
retinal atrophy of both eyes.  

A fluorescein angiogram was performed in January 2001.  The 
examiner ruled out atrophy of the retinal pigment epithelium 
associated with steroid treatment for Crohn's disease, as 
well as Stargardt's hereditary macular degeneration-like 
atrophy of the retinal pigment epithelium versus a cone 
dystrophy bilaterally.  The examiner made the following 
comment: 

I have never seen a case of Crohn's 
disease.  Thank you for sharing this 
angiogram with me.  I would appreciate a 
follow-up when the final diagnosis is 
established.

VA records show that when seen for eye treatment in April 
2001, the veteran reported a history of cataracts.  He 
complained of trouble seeing when it is real bright outside 
and watering eyes.  He reported a negative history of macular 
degeneration, glaucoma, eye surgery, eye injuries, and 
diabetes.  He noted that he wears glasses, and it had been 
three years since his last prescription change.  

The RO asked another examiner to review the file, including 
the prior examination reports, for the purpose of providing 
an opinion.  The review was completed in April 2001.  The 
examiner reported impressions of markedly decreased visual 
acuity mainly based on bilateral disease of the macula, and 
possible early posterior subcapsular cataracts in both eyes.  
Specific evidence of ocular disease was not found.  

The examiner pointed out that based on the findings stated in 
the May 1994 letter, the first indication of an ocular or 
visual problem was in 1994.  He stated that the findings of 
cataracts documented in the May 1994 letter were "thrown 
into confusion" by a later VA hospital note which reflects a 
finding of clear lens bilaterally, but supports the presence 
of significant macular lesions of both eyes.  As a result of 
that visit, the veteran was seen by a retinal specialist in 
November 1994 who ultimately determined that the condition is 
hereditary in nature.  

The examiner noted that certain systemic drugs can cause 
changes in the retina of both eyes, and that a review of the 
records dated back to the 1980s, failed to disclose any drugs 
that might cause such changes in the retina were used in the 
veteran's case.  He then determined that the retina 
specialist's opinion would hold with regard to a hereditary 
form of macular dystrophy and retinal dysfunction.  The 
examiner then compared the visual acuity findings recorded by 
several examiners.  Regarding the finding of Laber's disease 
in 1999, the examiner determined that the history and 
presentation were not any form of the disease.  The examiner 
found that the January 2001 fluorescein angiogram report 
stated that it is possible that retinal atrophy associated 
with steroid treatment for Crohn's disease was showing up on 
the examination.  

The examiner opined that steroids are not the type of drugs 
associated with macula changes, and have not been the problem 
of the sort seen with regard to the veteran.  It was 
determined that the veteran suffers from macular dystrophy 
that affects his macula and retina, and that the disease 
process accounts for his poor vision.  The examiner stated 
the belief that the first notice of the decreased vision was 
in adulthood, and it was first documented in 1994.  


The examiner expressed uncertainty as to whether the veteran 
suffers from cataracts, but did point out that the 
optometrist carefully described them in 1994.  The examiner 
commented that on later examinations cataracts were not 
reported.  

However, the examiner opined that if the veteran does in fact 
have cataracts of the posterior subcapsular type, then he 
would certainly say that the development of these cataracts 
could be related to high dosage systemic cortisone therapy 
used to treat the veteran's Crohn's disease.  

Although he stated such an opinion, the examiner further 
opined that he was totally unable to associate the 
macular/retinal disease with the use of steroids or other 
drug therapy.  The examiner also expressed his regret with 
respect to his inability to be more definite.

VA records associated with the file include a November 2002 
ophthalmology consult.  The history of Crohn's disease, 
treatment by a private physician, and complaints of 
photosensitivity and decreased vision were noted.  On that 
day, the veteran complained of an increase in symptoms such 
as burning, watering, and light sensitivity over the past 
years since his diagnosis of Crohn's disease.  

The following was revealed on examination: visual acuity of 
count fingers at three feet for both eyes; normal pressure 
and slit-lamp examination; no inflammation in either eye; 
significant retinal pigment epithelium atrophy in both eyes 
on dilated fundus examination; and hemorrhages or fluid not 
present.  

The examiner reported the presence of central retinal atrophy 
of unknown etiology, but in keeping with macular 
degeneration.  Regarding light sensitivity, the examiner 
found that neither eye had any evidence of inflammation, and 
advised the veteran to continue using sunglasses.  There was 
mild conjunctivitis of both eyes, and the veteran was 
instructed to use Vasocon drops and artificial tears.  



Criteria

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of related in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

Preliminary Matter: Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board notes that further development is not 
necessary in view of the favorable decision that follows.  In 
this regard, the Board notes that any deficiencies which may 
exists in the duties to notify and to assist the veteran in 
the development of his claim constitute harmless error.  In 
other words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits being sought.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


Secondary Service Connection

Service connection is currently in effect for Crohn's 
disease, and the medical records associated with the claims 
folder show that steroids were used to treat the condition in 
1994.  The medical documentation of record shows that the 
veteran had not been diagnosed with eye disorders prior to 
1994.  Therefore, based on a longitudinal review of the 
record, it is reasonable to conclude that the current eye 
disorders developed after the occurrence of and treatment for 
Crohn's disease in the 1990s.  This is confirmed by the VA 
examiner's assessment of April 2001, wherein he found that 
the veteran's problems with decreased vision were in 
adulthood and first documented in 1994.

The CAVC has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  



The VA examiner did not relate macular/retinal disease to the 
use of steroids or other drug therapy.  However, he did 
acknowledge the possibility of a relationship between the 
steroids used to treat the veteran's Crohn's disease and the 
occurrence of cataracts.  Clearly from the comments in the 
report, the VA examiner felt that the findings recorded 
subsequent to those in May 1994 created some confusion, but 
did support the presence of significant macular lesions of 
both eyes.  

Although the VA examiner was not certain if the veteran 
suffers from cataracts, his comments indicate that he 
deferred to the private physician as that physician 
"carefully described" the condition in the May 1994 letter.  
As presented in the Factual Background above, in May 1994, 
the private physician who had an opportunity to examine the 
veteran, associated the developing posterior subcapsular 
cataracts with the use of steroids.  Overall, the medical 
evidence is sufficient to show that following treatment of 
service-connected Crohn's disease with steroids, the veteran 
developed cataracts in 1994, thereby warranting entitlement 
to a grant of service connection on a secondary basis.


ORDER

Entitlement to service connection for bilateral cataracts as 
secondary to the administration of steroids for treatment of 
service-connected Crohn's disease is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

